IN THE SUPREME COURT OF IOWA

                               No. 10–0418

                         Filed January 27, 2012

STATE OF IOWA,

      Appellee,

vs.

JERIN DOUGLAS MOOTZ,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Scott County, Douglas C.

McDonald, Judge.



      Appellant seeks further review from the court of appeals decision

affirming his conviction for assault on a police officer resulting in bodily

injury.   DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT REVERSED AND REMANDED.



      Mark C. Smith, State Appellate Defender, and Leslie Behaunek,

Student Legal Intern, and Martha J. Lucey, Assistant Appellate Defender,

for appellant.



      Thomas J. Miller, Attorney General, Linda J. Hines, Assistant

Attorney General, Michael J. Walton, County Attorney, and Dion D.

Trowers, Assistant County Attorney, for appellee.
                                     2

ZAGER, Justice.

        Defendant Jerin Mootz appeals his conviction for assault on a

police officer resulting in bodily injury in violation of Iowa Code section

708.3A (2009).     During voir dire, Mootz sought to use a peremptory

challenge to remove a Hispanic juror. The district court found Mootz was

using his strikes in a racially discriminatory manner, denied the strike,

and seated the juror. Mootz was convicted and appealed. We transferred

the case to the court of appeals. The court of appeals found the district

court erred in refusing to allow the strike of the potential juror, but

Mootz had not shown that the error prejudiced him, and affirmed the

conviction. We granted further review. For the reasons set forth below,

we reverse the decision of the district court and remand for a new trial.

        I. Factual Background and Procedural History.

        On June 6, 2009, shortly before midnight, Davenport police officer

Epigmenio Canas, who is Hispanic, was dispatched to a disturbance at a

bar. As he entered the parking lot of the bar, he saw a large number of

people pushing and screaming at each other. Canas was in uniform and

driving a marked squad car. As Canas attempted to arrest one of the

male instigators, a female, later identified as Tamara Mootz, the

defendant’s wife, pushed Canas.      As Canas was dealing with her, the

defendant, Jerin Mootz, ran towards Canas and punched him in the side

of the face with a closed fist. A struggle ensued and the two went to the

ground. Canas ultimately gained control over Mootz after several

punches were exchanged.

        Mootz was charged by trial information with assault on a police

officer resulting in bodily injury in violation of Iowa Code section 708.3A.

Trial commenced on February 8, 2010. Mootz waived reporting of voir

dire.
                                          3

       Based on the subsequent record, however, we are able to

determine that prior to the attorneys’ exercise of their peremptory

strikes, the court advised the parties that it had observed three

minorities on the jury panel, two of whom were Hispanic males. 1 The

court advised counsel that only one of the minority jurors, Alexander

Ramirez, was “strikable.”           Ramirez was strikable because of his

relationship to area law enforcement and a medical issue he needed to

attend to that day. Mootz struck Ramirez from the jury panel. Mootz

attempted to strike Andrew Garcia, a Hispanic male, who in the district

court’s view at the time, was the only other Hispanic juror.

       Subsequently, the court, sua sponte, conducted a hearing in

chambers and asked the State if it objected to Mootz striking Garcia.

The State indicated it objected to the peremptory strike stating there was

no “relevant reason for him being stricken.” In response to the objection

to his strike, Mootz stated he did not have to give a reason. However, if

he did have to provide a reason, he was striking Garcia because Garcia

was a former bartender who claimed he knew about intoxication and

because Garcia stated he had been previously arrested and thought he

deserved it.

       The court concluded that the reasons offered by Mootz were

insufficient to challenge him. The court went on to state, “[W]e have a

police officer who is Hispanic and we make it a point to make sure that

minorities are treated fairly like everyone else on our jury panel and I

think that’s important and that applies to both the Defendant and the

State.”    The court did not allow Mootz to strike Garcia, instructed

       1There were, in fact, four minorities on the panel, three of whom were Hispanic.

The third Hispanic juror, Renee Ott, was not counted by the district court as Hispanic,
even though she listed her ethnic origin as Hispanic on her interview sheet. This is
because “she didn’t have a Hispanic name.”
                                      4

counsel to strike somebody else, and Garcia was sworn and served as a

juror.

         After the State called two witnesses, but before the jury returned

from lunch, Mootz moved for a mistrial.       Mootz claimed that he was

denied his absolute right to strike any of the proposed jurors and that by

allowing Garcia to sit on the jury, the court had denied Mootz his Sixth

Amendment right to a fair trial. This motion was denied by the district

court citing the fact that the victim was Hispanic and that “it’s fair that

we have a proper mixture of backgrounds on the jury.”

         The jury, including Garcia, found Mootz guilty. On February 17,

Mootz filed a motion for a new trial, again stating he was improperly

denied his use of a peremptory strike against Garcia. Attached to his

motion, Mootz submitted the juror interview sheet identifying Ott as

another Hispanic juror whom he did not attempt to strike.            Mootz

claimed that no prima facie case had been made showing he exercised

his challenges in a racially discriminatory manner, that he had offered a

race-neutral explanation for his strike, and that there had been no

showing that his reasons were merely pretextual. Mootz sought a new

trial on the grounds that he had been denied “his statutory right to a

peremptory challenge and a fair trial.” The court denied the motion on

February 24 and sentenced Mootz to an indeterminate term not to exceed

two years in prison and a fine of $1500. Mootz timely filed a notice of

appeal on March 15, 2010.

         The court of appeals, in a split decision, affirmed Mootz’s

conviction. Citing State v. Neuendorf, 509 N.W.2d 743 (Iowa 1993), and

Rivera v. Illinois, 556 U.S. 148, 129 S. Ct. 1446, 173 L. Ed. 2d 320

(2009), the majority held that, while the district court erred in denying

Mootz’s peremptory challenge, Mootz was not entitled to a reversal of his
                                         5

conviction because he had failed to show that the trial court’s error

resulted in prejudice.     The dissent argued that because the jury that

determined Mootz’s guilt improperly included a juror Mootz was denied

the right to strike, prejudice should be presumed, Mootz’s conviction

reversed, and the case remanded for a new trial.                We granted further

review.

       II. Standard of Review.

       Interpretations of the Iowa Rules of Criminal Procedure are

reviewed for corrections of errors at law. State v. Bruce, 795 N.W.2d 1, 2

(Iowa 2011).     To the extent our review implicates any constitutional

claims, our review is de novo. State v. Veal, 564 N.W.2d 797, 806 (Iowa

1997), overruled in part on other grounds by State v. Hallum, 585 N.W.2d
249, 253 (Iowa 1998), vacated on other grounds, 527 U.S. 1001, 119 S.

Ct. 2335, 144 L. Ed. 2d 233 (1999). In cases where the prosecution has

been   accused    of   using   strikes       to   engage   in    purposeful   racial

discrimination, we have given a great deal of deference to the district

court’s evaluation of credibility when determining the true motives of the

attorney when making strikes. See id. at 807. We will give the district

court’s evaluation of a defense attorney’s credibility and motives the

same level of deference.

       III. Discussion.

       The district court did not allow Mootz to strike a second Hispanic

juror, even after Mootz offered a racially neutral explanation for the

strike. Our task on appeal is twofold. First, we must determine whether

the district court erred when it denied Mootz a peremptory challenge on

the basis that he was using the strike to engage in purposeful racial

discrimination. Second, if we determine the court’s ruling was in error,

we must determine the appropriate remedy.
                                    6

      A. The Allegation that Mootz Used His Strikes to Engage in

Purposeful Discrimination on the Basis of Race. A defendant violates

the Fourteenth Amendment equal protection rights of a juror when he

uses his peremptory challenges, or strikes, to engage in purposeful,

racially motivated discrimination. Georgia v. McCollum, 505 U.S. 42, 48,

59, 112 S. Ct. 2348, 2353, 2359, 120 L. Ed. 2d 33, 44, 51 (1992). In

Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69

(1986), the Supreme Court held that a prosecutor could not use his

peremptory challenges to engage in purposeful racial discrimination.

Batson, 476 U.S. at 100, 106 S. Ct. at 1725, 90 L. Ed. 2d at 90.        A

challenge to the defendant’s use of strikes based on purposeful racial

discrimination is known as a “reverse-Batson challenge.” United States v.

Thompson, 528 F.3d 110, 115 (2d Cir. 2008). In addition to protecting

the equal protection rights of jurors, the Batson rule was extended to the

actions of a defendant because allowing a defendant to obtain an

acquittal that is “assisted by racially discriminatory peremptory strikes”

undermines public confidence in the judicial system just as much as a

conviction that is obtained by purposeful racial discrimination on the

part of a prosecutor. McCollum, 505 U.S. at 50, 112 S. Ct. at 2354, 120

L. Ed. 2d at 45.

      The Fourteenth Amendment only prohibits purposeful racial

discrimination that is “attributable to state action.” Id. The Supreme

Court held that when a state court allows a defendant to exercise a

peremptory challenge in a discriminatory fashion, the court “place[s] its

power, property and prestige behind the [alleged] discrimination.” Id. at

52, 112 S. Ct. at 2355, 120 L. Ed. 2d at 47 (citation and internal

quotation marks omitted) (second alteration in original). Even though a

peremptory challenge is, by its very nature, a capricious and arbitrary
                                    7

statutory right of the defendant, a court cannot enforce the defendant’s

exercise of that right it if is used to engage in purposeful racial

discrimination against potential jurors. See id. at 50–55, 111 S. Ct. at

2354–57, 120 L. Ed. 2d at 45–48 (finding enforcement of a defendant’s

peremptory challenge to be a state action).

      Courts use the Batson test to determine if a litigant is using

peremptory challenges to engage in purposeful racial discrimination.

The Supreme Court has summarized the Batson test as follows:

      Under our Batson jurisprudence, once the opponent of a
      peremptory challenge has made out a prima facie case of
      racial discrimination (step one), the burden of production
      shifts to the proponent of the strike to come forward with a
      race-neutral explanation (step two).       If a race-neutral
      explanation is tendered, the trial court must then decide
      (step three) whether the opponent of the strike has proved
      purposeful racial discrimination.

Purkett v. Elem, 514 U.S. 765, 767, 115 S. Ct. 1769, 1770–71, 131 L. Ed.
2d 834, 839 (1995). We now apply this test to the case at bar.

      1.   Step one: The prima facie case of racial discrimination.     In

determining whether the party objecting to the strike has made a prima

facie case of purposeful discrimination, the court may consider all

relevant circumstances, including a pattern of strikes against jurors of a
particular race. State v. Knox, 464 N.W.2d 445, 448 (Iowa 1990). The

prima facie case requirement, however, becomes moot when the party

attempting to strike a juror offers a race-neutral explanation for the

peremptory challenge. Hernandez v. New York, 500 U.S. 352, 359, 111
S. Ct. 1859, 1866, 114 L. Ed. 2d 395, 405 (1991).

      We have not previously addressed the question of whether a trial

court may raise a Batson issue sua sponte.          However, the rationale

underlying Batson and its progeny supports the position that a trial

court may make an inquiry sua sponte after observing a prima facie case
                                       8

of purposeful racial discrimination through the use of peremptory

challenges. Batson makes it clear that a trial court has the authority to

raise sua sponte such an issue to ensure the equal protection rights of

individual jurors. See Batson, 476 U.S. at 99, 106 S. Ct. at 1724, 90 L.

Ed. 2d at 89 (“In view of the heterogeneous population of our Nation,

public respect for our criminal justice system and the rule of law will be

strengthened if we ensure that no citizen is disqualified from jury service

because of his race.”); see also McCullum, 505 U.S. at 49–50, 112 S. Ct.

at 2354, 120 L. Ed. 2d at 45 (“ ‘Be it at the hands of the State or the

defense,’ if a court allows jurors to be excluded because of group bias,

‘[it] is [a] willing participant in a scheme that could only undermine the

very foundation of our system of justice—our citizens’ confidence in it.’ ”

(citation omitted)(alteration in original)).

      When a defendant purposefully discriminates against a juror on

the basis of the juror’s race, the Supreme Court has recognized that “the

‘barriers to a suit by an excluded juror are daunting.’ ” McCollum, 505

U.S. at 56, 112 S. Ct. at 2357, 120 L. Ed. 2d at 49–50 (quoting Powers v.

Ohio, 499 U.S. 400, 414, 111 S. Ct. 1364, 1373, 113 L. Ed. 2d 411, 427

(1991)). As such, the State is allowed to object to a strike on behalf of

the potential juror who has allegedly been discriminated against.        Id.

The State is “the representative of all its citizens [and therefore,] is the

logical and proper party to assert the invasion of the constitutional rights

of the excluded jurors in a criminal trial.” Id.

      Other jurisdictions have allowed a trial judge to inquire into an

attorney’s motives sua sponte once the court observes a prima facie case

of purposeful racial discrimination. See Lemley v. State, 599 So. 2d 64,

70 (Ala. Crim. App. 1992) (“By closing his eyes to the possible

discrimination, the judge, ‘in a significant way has involved himself with
                                     9

invidious discrimination.’ ” (quoting Edmonson v. Leesville Concrete Co.,

500 U.S. 614, 624, 111 S. Ct. 2077, 2085, 114 L. Ed. 2d 660, 676

(1991))); People v. Rivera, 852 N.E.2d 771, 785 (Ill. 2006), (“[W]e conclude

that a trial court has the authority to raise a Batson issue sua sponte in

appropriate circumstances.”) aff’d, 556 U.S. 148, 129 S. Ct. 1446, 173 L.

Ed. 2d 325 (2009); Williams v. State, 669 N.E.2d 1372, 1379 (Ind. 1996)

(“We conclude that it was within the discretion trial courts enjoy to

manage and control the proceedings to intervene to protect [a juror’s

equal protection rights].”); Brogden v. State, 649 A.2d 1196, 1200 (Md.

Ct. Spec. App. 1994) (“A trial judge need not sit idly by when he or she

observes what he perceives to be racial discrimination in the exercise of

peremptory challenges.    He is clearly entitled to intervene.”); People v.

Bell, 702 N.W.2d 128, 135 (Mich. 2005) (“We thus conclude . . . that a

trial court may sua sponte raise a Batson issue.”); Hitchman v. Nagy, 889
A.2d 1066, 1072 (N.J. Super. Ct. App. Div. 2006) (“We have no doubt

that a trial judge has the authority to raise the issue of racial bias in the

exercise of peremptory challenges sua sponte.”); State v. Evans, 998 P.2d
373, 378–79 (Wash. Ct. App. 2000) (“[T]he trial judge, as the presiding

officer of the court, should take the necessary steps to ensure that

discrimination will not mar the proceedings in his courtroom.” (citation

and internal quotation marks omitted)). But see Aki-Khuam v. Davis, 339
F.3d 521, 527 (7th Cir. 2003) (reviewing Williams, 669 N.E.2d at 1379 in

a habeas proceeding and affirming the district court, which noted that

“the voir dire ‘process is still an adversarial one and the case law,

including Batson and the cases that followed it, make it clear that Batson

issues must be raised. Batson is not self-executing.’ ” (citation omitted));

Doe v. Burnham, 6 F.3d 476, 481 (7th Cir. 1993) (“Under Batson, a court
                                    10

should at least wait for an objection before intervening in the process of

jury selection to set aside a peremptory challenge.”).

      We agree that a trial judge can inquire as to a defense attorney’s

motives for a peremptory strike. However, the best practice requires that

the trial court first observe an “abundantly clear” prima facie case of

discrimination.   Rivera, 852 N.E.2d at 785.     In holding that the court

may raise the issue sua sponte, the Michigan Supreme Court pointed to

the jurisdictional barriers a juror might face in trying to bring a suit as

articulated by the United States Supreme Court in Powers and McCollum

and further noted that “wrongly excluded jurors have little incentive to

vindicate their own rights.” Bell, 702 N.W.2d at 135. We are mindful of

the difficulty an excluded juror would face in seeking to vindicate his

equal protection rights, as well as the juror’s lack of motivation to do so.

Rivera, 852 N.E.2d at 785. We have also noted that “[c]ontrol of jury voir

dire is lodged in the sound discretion of the trial court.” State v. Tubbs,

690 N.W.2d 911, 915 (Iowa 2005) (citation and internal quotation marks

omitted). We agree that “[t]rial courts are in the best position to enforce

the   statutory    and    constitutional    policies     prohibiting   racial

discrimination.” Bell, 702 N.W.2d at 135. If a trial court observes an

attorney using his peremptory strikes in such a way that would

constitute a prima facie case of purposeful racial discrimination, it would

be appropriate to ask for a race-neutral reason for the defendant’s

strikes.

      While we recognize a trial court may raise the issue of purposeful

racial discrimination sua sponte, like other jurisdictions to consider this

issue, we will also “insist upon a clear indication of a prima facie case of

purposeful discrimination before trial courts are authorized to act.”

Rivera, 852 N.E.2d at 785. This means that a trial court must wait until
                                    11

it observes a party use a peremptory challenge in a discriminatory way

prior to intervening in the use of peremptory challenges.         See, e.g.,

Hitchman, 889 A.2d at 1074 (“Requiring the trial court to identify a prima

facie case of discrimination before initiating a [Batson] inquiry will avoid

a chilling effect on counsel’s further exercise of peremptory challenges.”).

Our general rule regarding factual findings and Batson violations is that

“it is preferable for trial courts to make express findings in connection

with Batson challenges, [but a] failure to do so is not necessarily fatal to

the court’s ruling.” Veal, 564 N.W.2d at 807. When the court raises the

Batson issue on its own, however, we will require the district court to

“make an adequate record, consisting of all relevant facts, factual

findings, and articulated legal bases for both its finding of a prima facie

case and for its ultimate determination at the third stage of the Batson

procedure.”    Rivera, 852 N.E.2d at 785–86.      These requirements will

ensure the parties will not use the court to engage in purposeful racial

discrimination, while at the same time respecting the neutral role of the

trial judge.

      A pattern of strikes against jurors of a particular race could be

prima facie evidence of racial discrimination. Knox, 464 N.W.2d at 448;

see also State v. Griffin, 564 N.W.2d 370, 376 (Iowa 1997) (finding a

prima facie case was established where the only two African-American

panel members were struck).       In this case, the trial judge informed

counsel prior to the exercise of their peremptory strikes that Ramirez, a

Hispanic, could properly be stricken from the jury panel, but Garcia, a

second Hispanic, could not. Thus, the trial court sua sponte raised a

Batson challenge before the parties even began to exercise their

challenges.    At this point in the proceedings, it would have been

extremely difficult to show a prima facie case of purposeful racial
                                     12

discrimination. But more significantly, the trial court did not articulate

on the record that it found a prima facie case of discrimination before

proceeding to step two of the Batson procedure. Based on the record in

this case, we cannot conclude that the district court observed a clear

indication of a prima facie case of purposeful racial discrimination.

      The district court here lacked a sufficient basis for raising the

Batson issue sua sponte. However, after the attempted strike, the State

also objected to Mootz’s strike. The State, however, did not argue that

Mootz’s challenge was based on racial discrimination. Instead, the State

simply stated, “I don’t see any relevant reason for him being stricken.”

This also falls short of establishing a prima facie case of purposeful racial

discrimination.

      This does not end our inquiry. The Supreme Court has noted,

      [I]n the context of employment discrimination litigation
      under Title VII of the Civil Rights Act of 1964 that “where the
      defendant has done everything that would be required of him
      if the plaintiff had properly made out a prima facie case,
      whether the plaintiff really did so is no longer relevant.” The
      same principle applies under Batson. Once a prosecutor has
      offered a race-neutral explanation for the peremptory
      challenges and the trial court has ruled on the ultimate
      question of intentional discrimination, the preliminary issue
      of whether the defendant had made a prima facie showing
      becomes moot.

Hernandez, 500 U.S. at 359, 111 S. Ct. at 1866, 114 L. Ed. 2d at 405

(citation omitted).   Though this case presents the opposite situation,

where the State rather than the defendant seeks to prevent the exercise

of a peremptory challenge, the same rule applies. Once Mootz offered a

race-neutral reason for the strike, the preliminary issue of whether the

State had made a prima facie showing became moot. See id. Therefore,

the State’s failure to establish a prima facie case does not end the

inquiry.
                                     13

      2. Step two: A race-neutral reason for the strike.    Step two in a

Batson analysis is extremely deferential to the party seeking to strike the

juror. In the Supreme Court’s words, “At this step of the inquiry, the

issue is the facial validity of the [attorney’s] explanation.    Unless a

discriminatory intent is inherent in the [attorney’s] explanation, the

reason offered will be deemed race neutral.” Id. at 360, 111 S. Ct. at

1866, 114 L. Ed. 2d at 406. The Supreme Court does not require the

reason for the strike be “persuasive, or even plausible.” Purkett, 514 U.S.

at 768, 115 S. Ct. at 1771, 131 L. Ed. 2d at 839. For example, the fact

that a juror had “long, unkempt hair, a mustache, and a beard” is a

proper race-neutral reason because “ ‘the wearing of beards is not a

characteristic that is peculiar to any race’ . . . [a]nd neither is the

growing of long, unkempt hair.” Id. at 769, 115 S. Ct. at 1771, 131 L.

Ed. 2d at 840 (quoting EEOC v. Greyhound Lines, Inc., 635 F.2d 188,

190, n.3 (3d Cir. 1980)).       It is not until step three “that the

persuasiveness of the justification becomes relevant.” Id. at 768, 115 S.

Ct. at 1771, 131 L. Ed. 2d at 839.

      The Batson inquiry cannot be terminated at step two merely

because the judge does not find the reason given to be persuasive. Id.

The reason given must, in and of itself, violate equal protection. See id.

Allowing the judge to simply stop the inquiry because he believes the

reason given at step two was “silly or superstitious . . . violates the

principle that the ultimate burden of persuasion regarding racial

motivation rests with, and never shifts from, the opponent of the strike.”

Id.

      In this case, when asked to provide his reason for striking Garcia,

Mootz offered the following explanation:
                                     14
      I have a good reason to strike him. I didn’t like the way he
      said that when he was arrested, that he deserved it and that
      he was a bartender and knows intoxication. There’s a lot of
      reasons why this man should not be on this particular jury.
      But I certainly have a legitimate reason to strike him beyond
      the fact that he is Hispanic.

Both of these reasons were race-neutral. One race-neutral reason was

Garcia’s past interactions with police officers and his attitude towards

the police based on those interactions. Our cases have repeatedly noted

that a juror’s interactions with law enforcement and the legal system are

a valid, race-neutral reason for a peremptory challenge. See Veal, 564

N.W.2d at 807; Griffin, 564 N.W.2d at 376; State v. Keys, 535 N.W.2d
783, 785 (Iowa Ct. App. 1995). Mootz also voiced concerns over Garcia’s

claim that he was familiar with intoxicated people based on his

experience as a bartender. The instant case arose out a bar fight that

spilled out into the parking lot. There was evidence presented at trial

that Mootz was intoxicated at the time of the incident. This was also a

racially neutral reason for the strike. In addition to being race neutral,

the justifications offered by Mootz are perfectly reasonable and satisfy

step two of the Batson analysis.

      Because race-neutral reasons were provided, the district court was

required to accept them and proceed to step three, to determine whether

the reasons were merely a pretext for discrimination.      In response to

Mootz’s claim that he offered race-neutral reasons for striking Garcia, the
court simply stated, “[I]n my opinion, you didn’t.” The district court also

stated that Mootz offered “no legitimate reasons why . . . [Mootz] would

have a real issue with Mr. Garcia . . . serving.”

      The trial court erred in concluding that Mootz’s reasons for striking

Garcia were not race-neutral and that Mootz’s reasons for striking Garcia

were not “legitimate.” They were clearly both. The district court did not
                                     15

engage in the proper analysis required by Batson. It stopped at step two

when it erroneously determined Mootz did not offer proper, race-neutral

reasons for the exercise of his peremptory strike. The trial court should

have instead proceeded to step three to determine whether the court (or

the State) had met its burden and shown that Mootz was attempting to

use his peremptory strikes to engage in purposeful racial discrimination.

       3.   Step three: Has the striking party attempted to engage in

purposeful racial discrimination? After the striking party offers its race-

neutral reason for the strike, the district court must then determine

whether     the   “stated   reason   constitutes   a   pretext   for    racial

discrimination.” Hernandez, 500 U.S. at 363, 111 S. Ct. at 1868, 114 L.

Ed. 2d at 408.     At this stage, the burden is on the party seeking to

prevent the strike because “the ultimate burden of persuasion regarding

racial motivation rests with, and never shifts from, the opponent of the

strike.” Purkett, 514 U.S. at 768, 115 S. Ct. at 1771, 131 L. Ed. 2d at

839.   The court must, at this point, “decide whether to believe the

[attorney’s] explanation for the peremptory challenges.”          Veal, 564

N.W.2d at 807.     When the objection is made by the opposing party, a

trial court does not need to make express findings regarding a Batson

violation, but it is preferable for trial courts to do so. Id. In the absence

of express findings, we are allowed to review the implied findings of the

trial court regarding the attorney’s credibility and his asserted reasons

for the strike. See id.

       The district court did not evaluate Mootz’s credibility regarding the

reasons provided for the peremptory strike. Instead, the court stated the

reasons were insufficient, illegitimate, and invalid reasons for the strike.

As discussed above, this was error by the trial court.                 Mootz’s

explanations for wanting to strike the juror—his past dealings with the
                                   16

police and his experience with intoxicated bar patrons—were not only

valid, racially neutral reasons for striking Garcia, they were reasonable.

As the opponent of Mootz’s strike, the State did not contend that Mootz

was using his stated reasons for striking Garcia as a pretext for

discrimination.    Therefore, it did not meet its burden and prove

purposeful racial discrimination on Mootz’s part.       The court’s only

obligation in this case was to determine, after hearing Mootz’s

justifications for his strike, whether the opponent of the strike had

proven Mootz was using strikes to engage in purposeful racial

discrimination.   After the court heard Mootz’s race-neutral reasons for

his strikes, the next step for the court was to determine whether they

were so “silly or superstitious” that they must constitute a mere pretext

for purposeful discrimination. See Purkett, 514 U.S. at 768, 115 S. Ct. at

1771, 131 L. Ed. 2d at 839. Instead, the court simply declared them to

be invalid and illegitimate.

      Mootz’s reasons were legitimate, and they were not so implausible

that they can be viewed as a mere pretext for discrimination. Mootz’s

reasons focused on the juror’s attitudes regarding his past encounters

with law enforcement and the juror’s beliefs about intoxication that were

formed during his time bartending.      This case involved an altercation

with a law enforcement officer that occurred following a bar fight where

Mootz may have been intoxicated. Given the context of this case, Mootz’s

reasons cannot be seen as a mere pretext to purposeful racial

discrimination.    They represent legitimate concerns for a criminal

defendant. In Mootz’s opinion, Garcia’s life experiences and prejudices

made him an objectionable juror. In order to remove the objectionable

juror, Mootz attempted to use one of the peremptory challenges

guaranteed to him by Iowa Rule of Criminal Procedure 2.18(9). Mootz
                                    17

was not engaging in purposeful discrimination on the basis of race. He

was simply exercising his statutory right to strike a juror he worried

would be predisposed to convict him. The district court erred when it

prohibited Mootz from using his peremptory challenge to remove Garcia.

      B. Mootz’s Remedy.         The State claims that under State v.

Neuendorf, 509 N.W.2d 743 (Iowa 1994), prejudice will no longer be

presumed when the defendant loses a peremptory challenge. In order to

receive a new trial, the State claims Mootz must show actual prejudice

resulting from the error. Mootz contends he is entitled to an automatic

reversal without a showing of prejudice because the effect of the loss of

his peremptory challenge cannot be ascertained, and it would be

impossible to demonstrate prejudice.     In a split decision, the court of

appeals found that, under Neuendorf, Mootz must show actual prejudice

in order to have his conviction reversed and that because there was no

evidence of prejudice the conviction should be affirmed.

      Mootz was charged with assault on a police officer causing bodily

injury, a violation of Iowa Code section 708.3A(3), an aggravated

misdemeanor.     Under rule 2.18(9), Mootz was entitled to strike four

prospective jurors. These strikes are granted to Mootz, and all criminal

defendants, by statute and court rule and not by any constitutional

right. Rivera, 556 U.S. at ___, 129 S. Ct. at 1453, 173 L. Ed. 2d at 328–

29; see also State v. Smith, 132 Iowa 645, 647, 109 N.W. 115, 116

(1906).   We have already determined the district court erroneously

prevented Mootz from using one of his peremptory strikes on Garcia.

Rule 2.18 does not provide a remedy for a violation.       Our task is to

determine the remedy for a defendant when he is wrongfully prohibited

from using a peremptory strike on a particular juror in violation of rule

2.18(9) and that juror is ultimately seated.
                                      18

      Iowa court rules have the force and effect of laws, and therefore

“we interpret rules in the same manner we interpret statutes.” City of

Sioux City v. Freese, 611 N.W.2d 777, 779 (Iowa 2000). Mootz’s remedy,

therefore, is a matter of statutory interpretation.     When interpreting a

statute, our goal is to give effect to the intent of the legislature. Cox v.

State, 686 N.W.2d 209, 213 (Iowa 2004). When the statutory language is

silent, legislative intent can be gleaned from the purposes and underlying

policies of the statute, along with the consequences of various

interpretations. Id.

      Rule 2.18(9) allows a defendant ten, six, or four peremptory

strikes, depending on the severity of the crime charged.            Since the

Constitution only requires the defendant be tried before a fair and

impartial jury, peremptory challenges are a right given to the defendant

beyond what the Constitution requires. Rivera, 556 U.S. at ___, 129 S.

Ct. at 1453, 173 L. Ed. 2d at 329. We have stated that “courts should

permit the freest exercise of that right within the limits fixed by the

legislature. It is, as Blackstone says, ‘an arbitrary and capricious right,

and it must be exercised with full freedom, or it fails of its purpose.’ ”

State v. Hunter, 118 Iowa 686, 691, 92 N.W. 872, 874 (1902) (quoting 4

William Blackstone, Commentaries 353).         It has been a long-standing

principle of this court that “[t]he statute gives the right absolutely, and, if

denied, prejudice is conclusively presumed.” Id. at 690–91, 92 N.W. at

873; see also Spencer v. De France, 3 Greene 216, 218 (Iowa 1851) (“It

was error, therefore, in the court to refuse the challenge, and as we do

not discover any other error in the record, the judgment is reversed upon

this point, and a trial de novo awarded.”).

      The State argues we retreated from this rule in Neuendorf when we

stated,
                                     19
      In the absence of some factual showing that . . . a juror [was]
      seated who was not impartial, the existence of prejudice is
      entirely speculative. We believe it is too speculative to justify
      overturning the verdict of the jury on that basis alone.

Neuendorf, 509 N.W.2d at 746. In Neuendorf, the trial court erroneously

denied a challenge for cause to a juror.     Id.   The defendant was then

“forced to waste a peremptory challenge” to remove the objectionable
juror. Id. at 747. While our prior precedent had presumed prejudice and

required automatic reversal in such a situation, we abandoned that rule

in favor of a rule that required the defendant to show that the jury that

ultimately sat was in some way biased against the defendant. Id. at 745–

47 (overruling State v. Beckwith, 242 Iowa 228, 46 N.W.2d 20 (1951)).

      Beckwith cited State v. Reed, 201 Iowa 1352, 208 N.W. 308 (1926),

for the proposition that prejudice must be presumed when a defendant is

forced use a peremptory challenge to remove a juror who should have

been removed for cause.      242 Iowa at 232, 46 N.W.2d at 23.            Reed

addressed the same situation as Beckwith and Neuendorf. A defendant

challenged a juror for cause, the challenge was erroneously denied, and

the defendant subsequently removed the objectionable juror with one of

his peremptory challenges. Reed, 201 Iowa at 1353, 208 N.W. at 309.

As in Beckwith, we found that removing the juror through the use of a

peremptory challenge did not cure the trial court’s error and that

prejudice would be presumed.         Id. at 1353–54, 208 N.W. at 309.

Specifically, we stated,

      The statute gives a defendant in a criminal case two kinds of
      challenges, one for cause and one peremptorily. One of
      these classes is as valuable to the defendant as the other.
      The court has no right to deprive the defendant of the full
      number of statutory peremptory challenges given him by
      overruling challenges for cause and thus requiring a
      defendant to use his peremptory challenges against jurors to
      whom the challenge for cause should have been sustained.
                                    20

Id.   Neuendorf makes clear that forcing a defendant to “waste” a

peremptory challenge to correct the trial court’s erroneous denial of a

challenge for cause, as the defendants in Beckwith and Reed were forced

to do, will no longer result in a presumption of prejudice. See Neuendorf,

509 N.W.2d at 747. This holding is irreconcilable with the language we

have just quoted from Reed. Accordingly, we now recognize that Reed,

like Beckwith, has been overruled by Neuendorf.

      The State argues that because the jury that convicted Mootz was

also unbiased, Neuendorf should control and Mootz’s conviction should

be affirmed. However, this is the only relevant factual similarity between

Mootz’s case and the factual situations presented by Reed, Beckwith and

Neuendorf.   It is true that none of the juries involved in any of these

cases were constitutionally defective.   However, as we have noted, this

case does not involve constitutional concerns. Instead, it focuses on the

remedy to be given to a defendant who is improperly denied the right to

exercise the peremptory challenges rule 2.18(9) guarantees him.

      Reed, Beckwith and Neuendorf are distinguishable from Mootz’s

case in two important respects.      The first distinction is that Reed,

Beckwith and Neuendorf all address the remedy for a litigant who is

wrongly denied a challenge for cause. Reed and Beckwith both stand for

the proposition that peremptory challenges are not given to a defendant

to correct erroneous rulings on challenges for cause. Beckwith, 242 Iowa

at 232, 46 N.W.2d at 23; Reed, 201 Iowa at 1353–54, 208 N.W. at 309.

Under those cases, if a defendant were forced to use one of his few

peremptory challenges for this purpose, prejudice would have been

presumed. Beckwith, 242 Iowa at 232, 46 N.W.2d at 23; Reed, 201 Iowa

at 1354, 208 N.W. at 309. Neuendorf repudiated this principle, holding

that prejudice will no longer be presumed when a defendant is forced to
                                   21

use a peremptory challenge to correct the court’s erroneous ruling on a

challenge for cause. 509 N.W.2d at 746–47.

      A peremptory challenge serves different purposes than a challenge

for cause, and therefore its erroneous denial requires a different remedy.

Mootz was denied the opportunity to exercise a peremptory challenge

against a specific juror.   The juror ultimately sat on the jury that

convicted Mootz.   The defendant in Neuendorf was forced to “waste” a

peremptory challenge to correct the court’s error. 509 N.W.2d at 747.

We held that being forced to waste a peremptory challenge was not the

type of error that required a presumption of prejudice.     Id.   However,

once Neuendorf exercised his peremptory challenge, the court properly

permitted the strike and removed the objectionable juror. Thus, we did

not have occasion to reach the issue presented by Mootz in this case.

      One purpose of a peremptory challenge is to serve as a safeguard

against an unjust conviction. Hunter, 118 Iowa at 691, 92 N.W. at 874.

In Neuendorf, the peremptory challenge served this exact purpose.       If

Neuendorf had not been allowed to exercise his peremptory challenge

against the objectionable juror, that juror would have stayed on the jury,

and the conviction would have been overturned because the jury that

convicted him would have been found unconstitutionally biased on

appeal.     See State v. Tillman, 514 N.W.2d 105, 108 (Iowa 1994).

Neuendorf demonstrates the critical role peremptory challenges can play

in preventing unjust convictions. By preventing Mootz from exercising

his strike, the district court increased the chances that a juror who

might later be found to be removable for cause would end up sitting on

the jury.     Neuendorf does not address the wrongful denial of a

peremptory challenge. Therefore, it in no way represents a retreat from

our earlier cases that require automatic reversal of a conviction when a
                                    22

juror is allowed to remain on the jury despite the defendant’s valid

objection to his presence expressed in the form of a peremptory

challenge. See Hunter, 118 Iowa at 691–92, 92 N.W. at 873–74.

      A second, more important distinction between Mootz’s case and

those of Reed, Beckwith and Neuendorf is that unlike the jurors at issue

in Reed, Beckwith and Neuendorf, the objectionable juror actually sat on

the jury that convicted Mootz. The defendants in Reed, Beckwith and

Neuendorf were not actually judged by the jurors they properly found

objectionable.   Mootz was.   Allowing a juror to sit on a jury when the

defendant properly objected to that juror’s presence poses a problem not

addressed by Reed, Beckwith or Neuendorf.

      More recently, we have held that prejudice will not be presumed

when a court erroneously grants a litigant’s challenge for cause.      See

Summy v. City of Des Moines, 708 N.W.2d 333, 340 (Iowa 2006). This

case is also distinguishable from the case at bar. In Summy, the plaintiff

sued the city of Des Moines after he was struck in the eye with a golf

ball. Id. at 335–36. Summy filed a motion to exclude all Des Moines

residents from the jury panel. Id. at 336. He argued “that because a

significant verdict was likely and because such a verdict would result in

substantially higher taxes, all Des Moines property owners would have a

personal interest adverse to the plaintiff.” Id. at 339. The district court

denied Summy’s request to remove all Des Moines residents from the

jury panel, but ruled that all property owners would be excused. Id. at

336. We noted that “[p]rior to 1984, this court had routinely held that

‘when an action in tort is brought against a municipality . . . [the]

plaintiff may . . . effectively challenge any members of the jury panel who

are taxpayers in the defendant municipality.’ ”      Id. at 338 (citations
                                      23

omitted).    However, in 1984, the legislature enacted section 624.11A,

which stated,

             When selecting a jury in a trial in which a municipality
      is a defendant, a juror challenge based on the potential
      juror’s status as a taxpayer of that municipality shall not be
      allowed unless a real, substantial, and immediate interest is
      shown which would unfairly prejudice the plaintiff.

Iowa Code § 624.11A. We found the statute “require[d] a demonstration

of bias on the part of each juror sought to be excluded.” Summy, 708

N.W.2d at 339. The district court had not required such a showing prior

to excusing all owners of Des Moines property from the jury panel and

had therefore abused its discretion. Id.

      Having established that the district court failed to comply with

section 624.11A, we then turned to the question of the defendant’s

remedy.     Id.   We stated, “Prejudice from the erroneous exclusion of a

juror will not be presumed.      Rather, a party claiming prejudice must

establish that the resulting jury was not impartial and competent.” Id.

(citations omitted). We went on to note, “The City has not demonstrated,

nor even claimed, that the trial court’s error forced the City to leave an

objectionable juror on the jury. In the absence of such a showing, we
cannot find prejudice.” Id. at 340.

      There are several key differences between the error found in

Summy and the error committed by the trial court in this case. First, as

we noted in Summy, the trial court’s error did not result in the defendant

being forced to leave an objectionable juror on the jury. Id. Mootz felt

that Garcia’s experiences as a bartender and his past interactions with

law enforcement might prejudice him against Mootz.          Though these

biases fell short of the standard for a challenge for cause, they led Mootz

to believe that Garcia would be sympathetic to the State’s case against
                                     24

him. In that sense, Mootz found Garcia to be an objectionable juror who

Mootz properly sought to remove by using one of his peremptory strikes.

Unlike the defendant in Summy, Mootz’s case was decided by a jury that

included a juror that Mootz found objectionable and who he had every

right to remove from the jury.

      Second, in Summy, we were fashioning a remedy for those

instances where a district court has abused its discretion and

erroneously excluded jurors from the panel based on an incorrect

interpretation of section 624.11A. See id. at 339. In this case, we are

asked to determine the proper remedy for the wrongful denial of a

statutorily guaranteed peremptory challenge based on the district court’s

interpretation of Batson and its progeny.        It is true, as a general

principle, “that courts normally apply the prejudice standard to decide if

defects and errors in the jury-selection process will support a reversal of

the judgment.” Id. at 345 (Cady, J., dissenting). Summy and Neuendorf

are both examples of this general principle. However, as the dissent in

Summy noted, “While the landscape of the law is dominated by the

primary colors of general principles, subtle shades of exceptions must be

observed to fully depict the overall brilliance of the composite of justice.”

Id. The erroneous denial of a peremptory challenge is one such “subtle

shade of exception.”

      Though not constitutionally mandated, the peremptory challenge

has long played a fundamental role in the jury selection process. See,

e.g., Holland v. Illinois, 493 U.S. 474, 481, 110 S. Ct. 803, 808, 107 L.

Ed. 2d 905, 917 (1990) (“The tradition of peremptory challenges . . . was

already venerable at the time of Blackstone, was reflected in a federal

statute enacted by the same Congress that proposed the Bill of Rights,

was recognized in an opinion by Justice Story to be part of the common
                                    25

law of the United States, and has endured through two centuries in all

the States.” (internal citations omitted)). Peremptory challenges ensure

the jury that hears the case is acceptable to the parties involved and

preserve “ ‘the role of litigants in determining the jury’s composition.’ ”

See McCollum, 505 U.S. at 57, 112 S. Ct. at 2358, 120 L. Ed. 2d at 50

(citation omitted); see also Johnson v. City of Waterloo, 140 Iowa 670,

671–72, 119 N.W. 70, 71 (1909) (noting that when a party fails to use all

its peremptory challenges, “the jurors before whom the cause was tried

are presumed to have been acceptable to it”). Voir dire is a very short

window of time for attorneys and the court to determine whether a juror

will be unbiased and impartial.    The peremptory challenge allows the

parties to “eliminate those jurors perceived as harboring subtle biases

with regard to the case, which were not elicited on voir dire or which do

not establish legal cause for challenge.” Commonwealth v. Hampton, 928
N.E.2d 917, 927 (Mass. 2010) (citation and internal quotation marks

omitted).   The peremptory challenge plays a unique role in our legal

tradition, and therefore the denial of a peremptory challenge results in a

unique remedy.

      The State notes Rivera does not require an automatic reversal rule

in order to meet minimal due process standards under the Federal

Constitution. See Rivera, 556 U.S. at ___, 129 S. Ct. at 1456, 173 L. Ed.
2d at 331.    Since the erroneous denial of the use of a peremptory

challenge is not a due process violation, the State argues there is no need

for an automatic reversal rule in situations like the one before us.

However, as noted above, peremptory challenges are a statutory, as

opposed to a constitutional, right. Therefore, in resolving this case, we

are not limited to the minimal standards required by due process. We

are instead asked to interpret rule 2.18(9) to ascertain the remedy that
                                    26

we believe the legislature intended to provide defendants who were

wrongfully denied the use of peremptory strikes provided by rule 2.18(9).

      In support of an automatic reversal rule, Mootz argues that the

erroneous denial of a peremptory strike is not amenable to harmless

error analysis because of the difficulty in showing actual prejudice. See,

e.g., State v. McLean, 815 A.2d 799, 805 (Me. 2002); Angus v. State, 695
N.W.2d 109, 118 (Minn. 2005); State v. Vreen, 26 P.3d 236, 238–40

(Wash. 2001). But see Rivera, 879 N.E.2d at 888; Bell, 702 N.W.2d at

138–41. This argument has merit. The State has not provided, nor can

we conceive of, any situation in which a defendant could ever show

prejudice arising out of the wrongful denial of a peremptory challenge

where, as is the case here, the juror was not also removable by a

challenge for cause. A defendant could only show prejudice by showing

that the juror he sought to remove was biased.      However, if the juror

were biased, then the juror would be removable for cause, and the

question regarding the peremptory challenge would become moot.

      The Supreme Court’s holding in Rivera does not dispute this point.

Rather, it merely states that an erroneous ruling on a reverse-Batson

challenge is not a structural error of a constitutional dimension requiring

automatic reversal and leaves to the states to decide whether the

“mistaken denial of a peremptory challenge is reversible error per se.”

Rivera, 556 U.S. at ___, 129 S. Ct. at 1455–56, 173 L. Ed. 2d at 331.

Following Rivera, states have continued to apply an automatic reversal

rule grounded in state law, not the Federal Constitution. See People v.

Hecker, 942 N.E.2d 248, 271–72 (N.Y. 2010), cert. denied, ___ U.S. ___,

131 S. Ct. 2117, 179 L. Ed. 2d 911 (2011); Hampton, 928 N.E.2d at 927.

      Denying the free exercise of peremptory challenges does not violate

the Constitution, but it forces the defendant to be judged by a jury that
                                    27

includes a juror that is objectionable to him. When this occurs, and the

defendant properly objected to the juror by attempting to use a

peremptory challenge, and that objection is wrongly overruled, we will

presume the error is prejudicial. Any other conclusion would leave the

defendant without a remedy. We do not think this is the result intended

when rule 2.18(9) was drafted.

      Rule 2.18(9) requires automatic reversal of a defendant’s conviction

when the trial court’s erroneous ruling on a reverse-Batson challenge

leads to the denial of one of the defendant’s peremptory challenges. We

do not believe that an automatic reversal rule will result in trial courts

and prosecutors being less zealous in their attempts to stop purposeful

racial discrimination by defendants. Adherence to the proper, three-step

Batson analysis is sufficient to ensure that all parties are allowed to use

their peremptory challenges while complying with the Constitution’s

equal protection requirements.    Accord Hecker, 942 N.E.2d at 272–73.

An automatic reversal rule will help ensure a district court will not

deprive criminal defendants of their right to peremptory challenges in an

effort to safeguard the equal protection rights of jurors, without first

undertaking a thorough Batson analysis.

      IV. Disposition.

      Mootz sought to remove a juror using one of his peremptory

challenges guaranteed by rule 2.18(9).       The district court, without

determining Mootz was engaging in purposeful racial discrimination,

denied his peremptory challenge and insisted the objectionable juror be

allowed to sit on the jury.   This ruling was in error.    It would be an

impossible burden to require Mootz, or any other similarly situated

defendant, to show actual prejudice in order to reverse his conviction.

Such an interpretation would eliminate any remedy for violations of rule
                                    28

2.18(9). We therefore require automatic reversal whenever a defendant is

denied the use of a peremptory challenge based on an erroneous

interpretation of Batson and its progeny and the objectionable juror is

improperly seated.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT REVERSED AND REMANDED.

      All justices concur except Wiggins, J., who concurs specially and

Mansfield, J., who takes no part.
                                    29

                                                #10–0418, State v. Mootz

WIGGINS, Justice (concurring specially).

      I concur in the decision because we should presume prejudice

occurs when the court allows a juror who it should have excluded to sit

on the jury. The reason I am writing specially is to state that a logical

extension of this rule occurs when the court forces a party to use a

peremptory challenge to strike a juror who the court should have

removed, but failed to do so, for cause.

      Factually, when a party is required to use a peremptory challenge

to strike a juror who the court should have excused for cause, that party

is unable to use that peremptory strike to remove another questionable

juror. In this circumstance, the court allows a questionable juror who

should not be on the jury to sit, and we should presume prejudice

occurred. This was the rule in State v. Beckwith, 242 Iowa 228, 232, 46
N.W.2d 20, 23 (1951), and State v. Reed, 201 Iowa 1352, 1353–54, 208
N.W. 308, 309 (1926), before this court expressly overruled Beckwith and

impliedly overruled Reed in State v. Neuendorf, 509 N.W.2d 743, 746

(Iowa 1993). Although I believe this court was wrong when it overruled

Beckwith and Reed in Neuendorf, we will have to leave this issue for

another day when confronted with the proper factual situation.